Citation Nr: 1103768	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, on brokerage for the RO in Wichita, Kansas.

In September 2010, the Board received a letter from G.S.J., M.D.  
VA regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  Although the September 2010 letter was not considered by 
the RO and the appellant did not waive initial RO consideration 
of such evidence, he is not prejudiced by the Board considering 
these documents since the decision below grants reopening of his 
claim.

In his May 2007 substantive appeal, the appellant elected to have 
a Travel Board hearing.  However, in a June 2007 statement, the 
appellant withdrew his hearing request.  The Board also notes 
that the appellant was scheduled for a Central Office Hearing in 
September 2007, but the appellant did not report for the hearing.  
The hearing request is deemed withdrawn.

The Board notes that a claim for service connection for a 
psychiatric disability such as bipolar disorder cannot be limited 
only to the diagnosis that the appellant references, but rather, 
must be considered a claim for service connection for any and all 
psychiatric disabilities clinically indicated.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The reopened claim for service connection for an acquired 
psychiatric disability, to include bipolar disorder, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An April 1968 rating decision denied the appellant's claim of 
entitlement to service connection for schizophrenia on the basis 
of no nexus to service or in-service occurrence.

2. A May 2000 rating decision denied the appellant's claim to 
reopen his claim for entitlement to service connection for acute 
schizoaffective reaction, to include bipolar/anxiety disorder, 
because the new evidence received did not show that any chronic 
acquired psychiatric disability was incurred in or aggravated by 
service.

3.  The appellant did not file a timely notice of disagreement 
with the April 1968 or May 2000 rating decisions.   

4.  Evidence submitted subsequent to the May 2000 rating decision 
is not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1968 and May 2000 rating decisions are final as to 
the claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the May 
2000 rating decision to reopen the claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's petition to reopen the previously disallowed 
claim for service connection has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
Veterans Claims Assistance Action (VCAA) on that petition to 
reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, the Board may proceed with a decision on 
the appellant's petition to reopen. 

II.  Applicable Law

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

III. Analysis

An April 1968 rating decision, the RO denied service connection 
for schizophrenia because the first evidence of psychosis for 
purposes of treatment was found twenty months after separation 
from service and a schizophrenic reaction recently treated was 
not shown to have had its onset in service.  The rating decision 
noted that the condition for which the appellant was discharged 
from service is not recognized as an organic disability but is 
considered a personality disorder.  The rating decision was 
mailed to the appellant in April 1968, with a VA Form 21-4107, 
which explained the appellant's rights to appeal the rating 
decision.  To file an appeal, an appellant must file a notice of 
disagreement within one year of the date that notice of the 
rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2010).  A review of the claims folder reflects that 
the appellant did not submit any documentation to the VA within 
one year of the April 1968 rating decision.  Since the appellant 
did not file a notice of disagreement within one year of 
receiving notice of the April 1968 rating decision, the decision 
became final.  38 U.S.C.A. § 7105.   

The appellant filed a claim to reopen his claim for entitlement 
to service connection for a mental condition in December 1999.  A 
May 2000 rating decision denied the appellant's claim as the 
evidence received did not show any chronic psychiatric disability 
was incurred in or aggravated by military service or manifest to 
a compensable degree within one year of separation from service.  
The rating decision noted that the appellant had diagnoses of 
bipolar affective and anxiety disorders.  The rating decision was 
mailed to the appellant in June 2000, with a VA Form 4107, which 
explained his rights to appeal the rating decision.  As the 
appellant did not file a notice of disagreement within one year 
of receiving notice of the May 2000 rating decision, the decision 
became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial, 
in May 2000, included the appellant's service treatment records, 
VA treatment records and private medical records.  A July 1965 
entrance examination report reflects that the appellant was 
psychiatrically normal.  No psychiatric problems or defects were 
noted.  A December 1965 physical profile serial report reflects 
that the appellant had a diagnosis of schizoid personality with 
depression.  A January 1966 service treatment record reflects 
that a recommendation was made for administrative discharge.  A 
January 1966 discharge examination report indicates the appellant 
had a diagnosis of schizoid personality with depression.  The 
report notes that the appellant had difficulty with sleeping, 
depression, nervousness, difficulty with memory, and weight loss, 
and was diagnosed with schizoid personality following psychiatric 
consultation in December 1965.  No other psychiatric problems 
were noted.  Private medical records from G.B., M.D., from 
September 1989 to August 1999, reflect that the appellant had 
diagnoses of bipolar disorder and generalized anxiety disorder.           

The Board finds that since the May 2000 rating decision, new and 
material evidence has been received to reopen the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.  In particular, in a 
September 2010, G.S.J., M.D., states that in reviewing his 
records, it appears that the appellant has been suffering from 
bipolar disorder that was first documented in 1967/1968.  Dr. 
G.S.J. stated that the appellant provided documentation signed 
February 24, 1968, from a physician who at that time diagnosed 
him with schizoaffective disorder.  Dr. G.S.J. noted that the 
appellant was subsequently diagnosed with bipolar disorder.  Dr. 
G.S.J. stated that there were several reasons the appellant was 
initially diagnosed with schizoaffective disorder in 1968, even 
though his symptoms at that time appear to be consisted with 
bipolar disorder.  In 1968 his symptoms may have been vague, but 
over time have clearly shown themselves to be consistent with 
bipolar disorder and not schizoaffective disorder.  In 1968, the 
phenomenology of bipolar disorder was somewhat different than it 
is today.  Dr. G.S.J. stated that it is very possible that, had 
the appellant presented today with similar symptoms, he would 
have been diagnosed with bipolar disorder and not schizoaffective 
disorder.  With everything taken into consideration, Dr. G.S.J. 
opined that it is reasonable to assume that in 1968 the appellant 
had bipolar disorder at that time, since this is his current 
diagnosis.  It is unlikely that he would have gone from one 
illness to another.  Thus, Dr. G.S.J. opined that it is 
reasonable to assume that he has had bipolar for the entire time.  
A February 2006 VA treatment record reflects that the appellant 
had an Axis I diagnosis of bipolar disorder.  This evidence post-
dates the May 2000 rating decision.  Thus, it is new.  

The April 1968 rating decision denied the appellant's claim for 
service connection for schizophrenia because the appellant had a 
schizophrenic reaction 20 months after separation from service 
and it was not shown to have had its onset in service.  The RO 
denied the appellant's claim in May 2000 because new and material 
evidence adequate to reopen the claim was not received.  The 
rating decision noted that the evidence did not show a 
psychiatric disability related to service and that the evidence 
of record did not show bipolar affective disorder and anxiety 
disorder were incurrent in or aggravated by service.  In the 
September 2010 letter, Dr. G.S.J. opines that the appellant has 
been suffering from bipolar disorder that was first documented in 
1967/1968.  Dr. G.S.J. specifically noted that it is possible 
that had he presented today with similar symptoms, he would have 
been diagnosed with bipolar disorder.  In his June 2006 claim, 
the appellant stated that he was not able to eat or sleep for two 
weeks, and he was admitted to the hospital on December 8, 1965, 
due to a manic episode.  As a lay person, the appellant is 
competent to report symptoms of disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The credibility 
of the newly received evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

As noted above, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  A claim for entitlement to service connection may also 
be established upon a showing of continuity of symptomatology 
since service.  Additionally, certain chronic disabilities, such 
as psychosis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  The 
evidence reflects that the appellant has a current diagnosis of 
bipolar disorder, a disability.  The appellant has asserted that 
he had a manic episode in service, which indicates he has 
experienced symptoms of bipolar disorder since service.  His 
service treatment records reflect a diagnosis of schizophrenic 
personality with depression.  The letter from Dr. G.S.J. suggests 
that the appellant may have had symptoms of bipolar disorder 
since 1967, which was within one year after his separation from 
service in January 1966.  Thus, the Board finds that the new 
evidence relates to unestablished facts necessary to substantiate 
the claim.  As the  September 2010 letter from Dr. G.S.J. and the 
appellant's statements indicate that the appellant may have had 
symptoms of bipolar disorder since service, this evidence raises 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).  Accordingly, the new evidence is also 
material.  As new and material evidence has been received, the 
claim for entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder, is reopened.  


ORDER

The claim for service connection for an acquired psychiatric 
disability, to include bipolar disorder, is reopened, and the 
appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim, the Board must now 
determine whether the reopened claim of entitlement to service 
connection for a psychiatric disability may be granted on the 
merits.  However, further development of the record is needed 
prior to appellate consideration of the reopened claim.

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable presumptive 
period, and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the 
appellant's VA treatment records reflect that he has a current 
diagnosis of bipolar disorder.  The appellant's service treatment 
records reflect that he was diagnosed with schizophrenic 
personality with depression in service.  In his June 2006 claim, 
the appellant asserted that he had a manic episode in service.  
In the September 2010 letter, Dr. G.S.J. opined that the 
appellant has had symptoms of bipolar disorder since 1967/1968.  
However, the appellant has not been afforded a VA examination 
addressing the etiology of his current psychiatric disabilities.  
See 38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
Thus, the appellant should be scheduled for a VA examination to 
determine whether the appellant has any current psychiatric 
disability that is related to service, to include bipolar 
disorder, with consideration of the September 2010 letter from 
Dr. G.S.J.

In his June 2006 claim, the appellant stated that he was admitted 
to the hospital at Bunker Hill Air Force Base in Peru, Indiana, 
on December 8, 1965, due to a manic episode.  A January 1966 
service treatment record confirms that the appellant was 
hospitalized for forty-three days from December 9, 1965, to 
January 21, 1966.  However, a review of the claims file indicates 
that records of his in-service hospitalization have not been 
associated with the claims file.  Thus, an attempt should be made 
to obtain these records.

The VA treatment records in the file date to April 2007.  The 
appellant also reported that he had received treatment at the 
Topeka, Kansas, VA Medical Center (VAMC) in 1969, and the VA 
Clinic in Salina, Kansas, and the Wichita, Kansas, VAMC.  See 
June 2006 claim.  The appellant's complete VA treatment records 
may be useful in the adjudication of the appeal and should be 
obtained.  

Finally, there also appear to be outstanding Social Security 
Administration (SSA) records.  A February 2006 VA treatment 
record reflects that the appellant reported that he was denied 
SSA benefits.  It is not clear whether the appellant filed a 
claim for SSA benefits due to a psychiatric disability.  There is 
no indication in the claims folder that the RO requested records 
from the SSA.  Because the SSA records may be pertinent to the 
adjudication of the appellant's service connection claim, the 
Board finds that reasonable efforts should be made to obtain 
them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) 
(noting that VA has a duty to obtain SSA records when they may be 
relevant).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from April 2007 to present.  The VA 
treatment records from Topeka, Kansas, VA 
Medical Center (VAMC) from 1969, the VA 
Clinic in Salina, Kansas, and the Wichita, 
Kansas, VAMC, should also be obtained.  (See 
June 2006 claim).  If no records are 
available, the claims folder must indicate 
this fact.

2. The RO should make an attempt to secure 
all of the appellant's service treatment 
records, including inpatient treatment 
records from the Air Force Hospital at Bunker 
Hill Air Force Base, Peru, Indiana, relating 
to his hospitalization from December 9, 1965 
through January 21, 1966.  These records 
should be associated with the claims file.  
If these records are unavailable, the claims 
folder must indicate this fact.   

3. Contact the Social Security Administration 
and obtain a copy of that agency's decision 
concerning the appellant's claim for 
disability benefits, including any medical 
records used to make the decision.  If the 
search for these records yields negative 
results, this fact should be clearly noted in 
the claims folder.  

4. Following the completion of the above, 
schedule the appellant for a VA examination 
to determine whether it is at least as likely 
as not that he has an acquired psychiatric 
disability, to include bipolar disorder, that 
is etiologically related to his military 
service. 

The VA clinician is requested to provide a 
thorough rationale for any opinion provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  The clinician 
should consider the September 2010 letter 
from Dr. G.S.J., which indicates the 
appellant has had symptoms of bipolar 
disorder since 1967/1968. 
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood). 
 
The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 
 
If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

5. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for an acquired psychiatric disability, to 
include bipolar disorder.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


